DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments,  filed 07/8/22, with respect to the rejection(s) of claim(s) 1-44 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Domon (Pub No 20010055322) further in view of newly cited prior art Yun (20030206541) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 15, 18, 21, 24, 27, 29-31 33-34, 38, 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Yun (20030206541) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168). 
Regarding claim 1 and 8 and 31,
 	Domon teaches a method for receiving broadcast information in an orthogonal frequency division multiplex (OFDM) communication system, the method comprising:
 	receiving, by a mobile station, a broadcast scheduling message from a base station, wherein the broadcast scheduling message is an OFDM signal which indicates for each type of a plurality of types of broadcast information included in broadcast information (e.g. audio and video packets), a pattern of fixed length frames to monitor for the type of broadcast information and the (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])
 	monitoring, by the mobile station, for information corresponding to at least one of the plurality of types of broadcast information, based on the (interpreted as In the example being illustrated, the multiplexed digital signal demultiplexing device 39 comprises a packet demultiplexer 43 and an M2 decoder 45 which are successively connected to the receiver 41 and collectively serve a broadcast schedule selector controlled by a reception channel selector 47 and connected to a television (TV) monitor 49. A selector table of the packet stream identifiers PSID and the packet identifiers PID's of the PMT are stored in the channel selector 47 for the broadcast schedules to control respectively the packet demultiplexer 43 and the M2 decoder 45, see Domon para [0047]).
	However Domon does not teach wherein the fixed length frames are each comprised of a plurality of slots, wherein the plurality of slots are comprised of a plurality of OFDM symbols;      
 	periodically broadcasting schedule;
 	transmitting, by the mobile station, channel quality information (CQI) on one or more CQI transmission resources, when receiving circuits are configured to operate at a first power level, wherein the CQI transmission resources are determined using information indicating by the periodically broadcast scheduling message; and
 	configuring the receiving circuits to operate at a second power level, which is lower than the first power level, when the mobile station is not required to monitor for at least one of the plurality of types of broadcast information.

	Yun transmitting, by the mobile station, channel quality information (CQI) on one or more CQI transmission resources, when receiving circuits are configured to operate at a first power level, wherein the CQI transmission resources are determined using information indicating by the periodically broadcast scheduling message; and (interpreted as For example, as the channel quality information should be continuously updated by the base station and the base station also should schedule mobile stations on the Channel quality indicator channel (CQICH) based on the switching information, the base station should receive the channel quality information without an error or a time delay, see Yun para [0022])
	It would have been obvious to one of ordinary skill in the art to combine the broadcast scheduling as taught by Domon with the CQI resource scheduling on the CQICH taught by Yun since it would have been a simple modification providing quality information for the base station to manage the quality of the communication/service.

 	However Domon in view of Yun do not teach wherein the fixed length frames are each comprised of a plurality of slots, wherein the plurality of slots are comprised of a plurality of OFDM symbols; 
 	Periodically broadcasting;
 	configuring the receiving circuits to operate at a second power level, which is lower than the first power level, when the mobile station is not required to monitor for at least one of the plurality of types of broadcast information.

	Hirsch teaches configuring the receiving circuits to operate at a second power level, which is lower than the first power level, when the mobile station is not required to monitor for at least one of the plurality of types of broadcast information (interpreted as The communication device 24 synchronizes to the radio base station that provides the currently best communication link. In between receiving bursts of data from the radio base station, the communication device 24 adopts a sleep mode in which the timing reference, and other reception circuitry not needed in the sleep mode, is switched off, see Hirschcol 4 line 14-20).
 	Periodically broadcasting (interpreted as The radio base stations 12-23 repetitively broadcast data at the common control channel and synchronization patterns at the synchronization channels, using slot based transmission scheme i.e., transmission is repeated after a time slot 30, see Hirsch col 3 line 60-65).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yun with the powering down between burst as taught by Hirsch since it is known in the art to conserve power by using less when not transmitting/receiving data.

 	However they do not teach wherein the fixed length frames are each comprised of a plurality of slots, wherein the plurality of slots are comprised of a plurality of OFDM symbols;
 	Agrawal teaches teach wherein the fixed length frames are each comprised of a plurality of slots, wherein the plurality of slots are comprised of a plurality of OFDM symbols; (interpreted as For each E-MBMS slot, L OFDM symbols may be generated for the data to be sent in that E-MBMS slot, where L.gtoreq.1. For example, three OFDM symbols may be sent in each E-MBMS slot, and each OFDM symbol may have a duration of about 220 microseconds (.mu.s), see Agrawal para [0034])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yun and Hirsch with the OFDM slots/symbols taught by Agrawal since it would have been a simple to modify one resource type for another to use OFDM slots/symbols.

Regarding claim 15 and 21 and 38
 	Domon teaches method for transmitting broadcast information in an orthogonal frequency division multiplex (OFDM) communication system, the method comprising: 
 	transmitting, by a base station, a periodically broadcast scheduling message, wherein the periodically broadcast scheduling message is an OFDM signal which indicates for each type of a plurality of types of broadcast information, a pattern of fixed length frames to monitor for the type of broadcast information, wherein and the periodically broadcast scheduling message indicates a length of time to monitor; and (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])
 	transmitting, by the base station, information for at least one of the plurality of types of broadcast information, based on the periodically broadcast scheduling message; (interpreted as In the example being illustrated, the multiplexed digital signal demultiplexing device 39 comprises a packet demultiplexer 43 and an M2 decoder 45 which are successively connected to the receiver 41 and collectively serve a broadcast schedule selector controlled by a reception channel selector 47 and connected to a television (TV) monitor 49. A selector table of the packet stream identifiers PSID and the packet identifiers PID's of the PMT are stored in the channel selector 47 for the broadcast schedules to control respectively the packet demultiplexer 43 and the M2 decoder 45, see Domon para [0047]).
 	However does not teach wherein the fixed length frames are each comprised of a plurality of slots, wherein the plurality of slots are each comprised of a plurality of OFDM symbols;
 	Periodically broadcasting;
 	receiving, by the base station from a mobile station, channel quality information (CQI) according to information indicated by the periodically broadcast scheduling message, on one or more transmission resources, wherein the one or more transmission resources are based on information indicated by the periodically broadcast scheduling message; and 
 	transmitting, by the base station, an indication for the mobile station to reduce power of a receiving circuit when the mobile station is not required to monitor for at least one of the plurality of types of broadcast information.

 	Yun teaches receiving, by the base station from a mobile station, channel quality information (CQI) according to information indicated by the periodically broadcast scheduling message, on one or more transmission resources, wherein the one or more transmission resources are based on information indicated by the periodically broadcast scheduling message; and (interpreted as For example, as the channel quality information should be continuously updated by the base station and the base station also should schedule mobile stations on the Channel quality indicator channel (CQICH) based on the switching information, the base station should receive the channel quality information without an error or a time delay, see Yun para [0022]).
	It would have been obvious to one of ordinary skill in the art to combine the broadcast scheduling as taught by Domon with the CQI resource scheduling on the CQICH taught by Yun since it would have been a simple modification providing quality information for the base station to manage the quality of the communication/service.

	However does not teach wherein the fixed length frames are each comprised of a plurality of slots, wherein the plurality of slots are each comprised of a plurality of OFDM symbols;
 	Periodically broadcasting;
	transmitting, by the base station, an indication for the mobile station to reduce power of a receiving circuit when the mobile station is not required to monitor for at least one of the plurality of types of broadcast information.

 	Hirsh teaches  Periodically broadcasting;
	transmitting, by the base station, an indication for the mobile station to reduce power of a receiving circuit when the mobile station is not required to monitor for at least one of the plurality of types of broadcast information.

 	Hirsch teaches transmitting, by the base station, an indication for the mobile station to reduce power of a receiving circuit when the mobile station is not required to monitor for at least one of the plurality of types of broadcast information. (interpreted as The communication device 24 synchronizes to the radio base station that provides the currently best communication link. In between receiving bursts of data from the radio base station, the communication device 24 adopts a sleep mode in which the timing reference, and other reception circuitry not needed in the sleep mode, is switched off, see Hirschcol 4 line 14-20).
 	Periodically broadcasting (interpreted as The radio base stations 12-23 repetitively broadcast data at the common control channel and synchronization patterns at the synchronization channels, using slot based transmission scheme i.e., transmission is repeated after a time slot 30, see Hirsch col 3 line 60-65).

 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yun with the powering down between burst as taught by Hirsch since it is known in the art to conserve power by using less when not transmitting/receiving data.

 	However they do not teach wherein the fixed length frames are each comprised of a plurality of slots, wherein the plurality of slots are each comprised of a plurality of OFDM symbols;

 	Agrawal teaches wherein the fixed length frames are each comprised of a plurality of slots, wherein the plurality of slots are each comprised of a plurality of OFDM symbols;
 (interpreted as For each E-MBMS slot, L OFDM symbols may be generated for the data to be sent in that E-MBMS slot, where L.gtoreq.1. For example, three OFDM symbols may be sent in each E-MBMS slot, and each OFDM symbol may have a duration of about 220 microseconds (.mu.s), see Agrawal para [0034])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yun and Hirsch with the OFDM slots/symbols taught by Agrawal since it would have been a simple to modify one resource type for another to use OFDM slots/symbols.


Regarding claim 3 and 10 and 18 and 24 and 33 and 40,
 	Domon in view of Yun, Hirsch, and Agrawal teaches the method of claim 1, wherein information corresponding to a first type of broadcast information and information corresponding to a second type of broadcast information are received together (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039]);
 	wherein the receiving circuits are turned off in accordance with information received from the base station. (interpreted as The communication device 24 synchronizes to the radio base station that provides the currently best communication link. In between receiving bursts of data from the radio base station, the communication device 24 adopts a sleep mode in which the timing reference, and other reception circuitry not needed in the sleep mode, is switched off, see Hirsch col 4 line 14-20).
It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yun with the powering down between burst as taught by Hirsch since it is known in the art to conserve power by using less when not transmitting/receiving data.

Regarding claim 4 and 11 and 34 and 41,
 	Domon in view of Yun, Hirsch, and Agrawal teaches the method of claim 1, wherein one type of the plurality of types of broadcast information includes video data information. (interpreted as As exemplified in FIG. 1, PID's of 20, 30, 40, and 32 are given to the video packets which result from the first, the n-th, the (n+1)-th, and the N-th schedule video signals A common PID of 21 is given to the audio and the data packets resulting from the first schedule audio signal and the (n+1)-th schedule data signal, see para [0038])

Regarding claim 27,
 	Domon in view of Yun, Hirsch, and Agrawal teaches the method of claim 1, wherein the broadcast information is received in bursts;  (interpreted as The communication device 24 synchronizes to the radio base station that provides the currently best communication link. In between receiving bursts of data from the radio base station, the communication device 24 adopts a sleep mode in which the timing reference, and other reception circuitry not needed in the sleep mode, is switched off, see Hirschcol 4 line 14-20).

Regarding claim 29,
 	Domon in view of Yun, Hirsch, and Agrawal teaches the method of claim 1, wherein the broadcast information is interleaved with data information. (interpreted as first multiplexing means for multiplexing the digital video signals in accordance with an MPEG2 transport stream scheme into a second plurality of transport stream signals and (b) second multiplexing means for multiplexing the transport stream signals into the multiplexed digital signal in accordance with a time division multiplexing scheme from which the MPEG2 transport stream scheme is excluded, see para [0016])

Regarding claim 30,
 	Domon in view of Yun, Hirsch, and Agrawal teaches the method of claim 1, wherein the scheduling information indicates a number of frames between transmission of broadcast information of a same type; wherein the periodically broadcast scheduling message indicates a length of time to monitor for broadcast information  (interpreted as In the transport stream signals, each PAT packet is given a PID of 0. Other PID values, such as 24 and 25 are given to PMT packets. In FIG. 1, the transport stream signals TS are depicted as sequences of such PID's. In the first transport stream TS(1), the PAT packet indicates the first to the n-th schedules. The PMT packets of the PID 25 indicate that the PID's 20 and 21 are the video and the audio packets of the first schedule. In the second transport stream signal TS(2), the PAT packet indicates the (n+1)-th to the N-th schedules. The PMT packet of the PID 25 indicates the PID's 40 and 21 of the (n+1)-th schedule. The PMT packet of the PID 24 is for the PMT for the N-th schedule, such as the PID 42 of the N-th schedule data signal, Domon para [0039])

Claim 2, 6, 9, 13, 32, 36, 39 , 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Yun (20030206541) and and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168) and Kim (Pub No 20030119452).

Regarding claim 2 and 9 and 32 and 39,
 	Domon in view of Yum, Hirsch, and Agrawal teaches the method of claim 1, wherein the periodically broadcast scheduling message specifies a frequency band for reception of the broadcast information (interpreted The downlink digital signals are in a bandwidth of 27 MHz in a 12-GHz band and have a common downlink bit rate of 42.192 Mbps with the QPSK (quadrature phase shift keying) modulation of respective carrier signals, see Domon para [0004]) wherein the broadcast information is time and frequency multiplexed with data transmissions. (interpreted as The MPEG2 Standard additionally specifies schemes or schedules for multiplexing the compressed video and audio signals as an MPEG2 Program Stream and an MPEG2-TS which is called the MPEG2-TS scheme heretobefore, Domon para [0004]), 
 	However they do not teach wherein the CQI is transmitted based on a type of broadcast information 
 	Kim teaches wherein the CQI is transmitted based on a type of broadcast information (interpreted as he RNC transmits MBMS data corresponding to the service type requested by the UE to the Node B in step 504, and the Node B transmits MBMS data reception-related information through MBMS Information message to the UE in step 505, see Kim para [0080]. Also see The method comprises measuring a channel quality by receiving the common information for a first preset period, see  para [0015]).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yum and Hirsch and Agrawal with the broadcast type by Kim since it would have been a simple combination providing expected results of performing broadcast.

Regarding claim 6 and 13 and 36 and 43,
 	Domon in view of Yun, Hirsch, Agrawal, and Kim teaches the method of claim 2, wherein the periodically broadcast scheduling message indicates that one of the plurality of types of broadcast information is transmitted less frequently than another one of the plurality of types of broadcast information. (interpreted as As exemplified in FIG. 1, PID's of 20, 30, 40, and 32 are given to the video packets which result from the first, the n-th, the (n+1)-th, and the N-th schedule video signals A common PID of 21 is given to the audio and the data packets resulting from the first schedule audio signal and the (n+1)-th schedule data signal, see Domon para [0038]).


Claim 5, 12, 19, 25, 35, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Yun (20030206541) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168) and Kim (Pub No 20030119452) and Laraoia (Pub No 20050085214)

Regarding claim 5 and 12 and 35 and 42,
 	Domon in view of Yun, Hirsch, Agrawal, and Kim teaches the method of claim 2, wherein the periodically broadcast scheduling message is periodically transmitted on same time/frequency resources (interpreted as For each E-MBMS slot, L OFDM symbols may be generated for the data to be sent in that E-MBMS slot, where L.gtoreq.1. For example, three OFDM symbols may be sent in each E-MBMS slot, and each OFDM symbol may have a duration of about 220 microseconds (.mu.s), see Agrawal para [0034])
	However they do not teach the CQI is transmitted on another frequency band
 	Laroia teaches the CQI is transmitted on another frequency band (interpreted as In other embodiments, after determining the downlink frequency band to use, the wireless terminal monitors the downlink frequency band for broadcast information indicating which uplink carrier and/or frequency band to use, see para [0018]).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yun, Hirsch, Agrawal and Kim with the different frequency band taught by Laraoia since it would have been a simple modification of the schedule to further specify frequencies/channels for receiving.

Regarding claim 19 and 25,
 	Domon in view of Yun, Hirsch, and Agrawal teaches the method of claim 15, wherein the periodically broadcast scheduling message is periodically transmitted on same time/frequency resources; (interpreted as For each E-MBMS slot, L OFDM symbols may be generated for the data to be sent in that E-MBMS slot, where L.gtoreq.1. For example, three OFDM symbols may be sent in each E-MBMS slot, and each OFDM symbol may have a duration of about 220 microseconds (.mu.s), see Agrawal para [0034]).
 	However they do not teach wherein the periodically broadcast scheduling message specifies a frequency band for reception of the broadcast information;
 	wherein the CQI is received on another frequency band.

	Watahiki wherein the periodically broadcast scheduling message specifies a frequency band for reception of the broadcast information (interpreted as acquiring the frequency band information of the broadcast program, see col 2 line 20-25).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yun and Hirsch and Agrawal with the OFDM slots/symbols taught by Watahiki since it would have been a simple modification of the schedule to further specify frequencies/channels for receiving.

	Laroia teaches the CQI is transmitted on another frequency band (interpreted as In other embodiments, after determining the downlink frequency band to use, the wireless terminal monitors the downlink frequency band for broadcast information indicating which uplink carrier and/or frequency band to use, see para [0018]).
	It would have been obvious to one of ordinary skill in the art to combine the CQI as taught by Domon in view of Yun and Hirsch and Agrawal with the different broadcast frequency band and uplink frequency band taught by Laroia since it would have been a design choice to transmit in the same band or different band.

Claim 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Yun (20030206541) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168) and Ozawa (Pat No 6023725).

Regarding claim 20 and 26,
 	Domon in view of Yun, Hirsch, and Agrawal teaches the method of claim 15, however do not teach further comprising:
receiving, by the base station, a request for another type of information; and
transmitting, by the base station, the another type of information. 

  	Ozawa teaches further comprising:
 	receiving, by the base station, a request for another type of information; and
 	transmitting, by the base station, the another type of information.  (interpreted as The server 28 for a management control executes a stream server control in response to the program request from the user and outputs the video streams of the requested program. At the same time, the server 28 instructs a switching control to the ATM hub 14, selects the video server 12 which has outputted the video streams which received a transmission request, and allows the video server 12 to supply the transmission streams to the cell loading unit 16. Further, a cell loading control is also performed for the cell loading unit 16, thereby reconstructing the transmission frame of MPEG2-TS from the cell obtained through the ATM hub 14, see col 6 lines 50-60).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yun, Hirsch, and Agrawal with the request for information as taught by Ozawa since it is known in the art of communications to use request for receiving specific information. 

Claim 7, 14, 17, 23, 37, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Yun (20030206541) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168) and Ikeda (Pub No 20020166128).

Regarding claim 7 and 14 and 17 and 23 and 37 and 44,
 	Domon in view of Yun, Hirsch, and Agrawal teaches the method of claim 1, wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station. 
 	Ikeda teaches wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station (interpreted as said transmitter being adapted to provide said transport stream with link information showing the links between said transport stream of a program or events being broadcast in the service area of the transmitter for terrestrial broadcasting and the programs being broadcast in adjacent service areas, see Ikeda para [0012])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yun, Hirsch, and Agrawal with the request for information as taught by Ikeda since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.

Claim 16, 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domon (Pub No 20010055322) further in view of Yun (20030206541) and Hirsh (Pat No 6603979) and Agrawal (Pub No 20060013168) and Paila (Pub No 20060211436).

Regarding claim 16 and 22,
 	Domon in view of Yun, Hirsch, and Agrawal teaches the method of claim 15, further comprising:
receiving, by the base station, synchronization information from a neighboring base station; and
 	transmitting, by the base station, data and pilot signals on a first subset of radio resources of the OFDM communication system and not transmitting data on a second subset of radio resources of the OFDM communication system, wherein the transmitting and not transmitting are performed in accordance with the synchronization information.  (interpreted as When transmission of the MBMS data stream is started, the MBMS data stream is transmitted to the UE 1621 through the previously set transmission paths. That is, the MBMS data stream is transmitted from the Node B 1620 to the UE 1621 over the downlink DPDCH, and the UE 1621 measures channel quality using a Pilot field in the downlink DPDCH, and transmits a down-TPC command for the downlink DPDCH using a TPC field in an uplink DPCH, if the channel quality is satisfactory, see Yun para [0188])
 	Paila teaches wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station (interpreted as synchronised start times for transmission of each burst in a series, the burst transmission rate in cell C1 is adjusted to match that of cell C2 as follows. Means 13 for adjusting burst transmission rate is associated with the first transmitter 8, comprising a second data processor 14 and second multiplexer 12. The second data processor 14 receives the transport stream 7, see Paila para [0064]).
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Domon in view of Yun, Hirsch, and Agrawal with the request for information as taught by Ikeda since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.

Regarding claim 28,
 	Domon in view of Yun, Hirsch, and Agrawal teaches the method of claim 27, however they do not teach , wherein a power down time period is longer than a power up time period for reception of one or more of the bursts.
 	Palia teaches wherein a power down time period is longer than a power up time period for reception of one or more of the bursts. (interpreted as Tuner timer 76 measures the period between desired transmission bursts in order to power down and power up necessary components to receive desired broadcasts and to save power, see Paila para [0030]).
	It would have been obvious to one of ordinary skill in the art to combine the broadcast as taught by Ikeda in view of Domon and Aaltonen with the power control as taught by Paila since it is known in the art to power up during use and powering down when not in use for energy efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461  

/JASON E MATTIS/Primary Examiner, Art Unit 2461